      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 1 of 12



 1    Brandon A. Keim (028831)
      bkeim@frgalaw.com
 2    Frazer Ryan Goldberg & Arnold LLP
      1850 North Central Avenue, Suite 1800
 3    Phoenix, AZ 85004
      (602) 200-7399
 4
      Attorneys for Defendant Stephen M. Kerr
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                      Case No. 2:19-cv-05432-DJH
12                                Plaintiff,
13
      v.                                             Defendant’s Reply to Plaintiff’s
14                                                   Opposition to Defendant’s Motion for
      Stephen M. Kerr,                               Partial Summary Judgment
15
16                                Defendant.

17
18                                   I.         INTRODUCTION
19         As explained in the opening motion, Kerr requests that this Court remand certain
20   FBAR penalties to the IRS for additional investigation or explanation, as it must under
21   the APA, because the IRS’s decision related to Kerr’s FBAR penalties was arbitrary,
22   capricious, an abuse of discretion, or otherwise not in accordance with law. The United
23   States’ response makes key concessions, but it misconstrues Kerr’s positions and ignores
24   Supreme Court precedent.
25                                        II.    ARGUMENT
26
     A.    The Court must remand FBAR penalties to the IRS because the United States
27         concedes that the IRS’s FBAR penalty assessments were overstated by at
           least 40%, or nearly $1.6 million.
28
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 2 of 12



 1                   1.     The United States’ concessions require remand.
 2             The United States conceded for the first time in its Motion for Summary Judgment

 3   that the IRS’s FBAR penalty assessments were illegal, resulting in an overstatement of at

 4   least 40%, or nearly $1.6 million based on the information in the administrative record.

 5   (Pl.’s Mot. for Summ. J. 2, 14-15.) The United States’ concession comes more than seven

 6   years after the IRS determined Kerr’s FBAR penalties, nearly four years after it assessed

 7   Kerr’s FBAR penalties and began collection efforts, including the assertion of oppressive

 8   late payment penalties, and nearly two years after the United States filed this lawsuit.

 9   Now the United States requests that the Court rubber-stamp the United States’

10   recalculation of FBAR penalties and enter judgment rather than remand the matter to the

11   IRS, as required by the APA. The United States alleges that the Court can decide as a

12   matter of law where the IRS erred, and the amount of its error, and therefore, the Court

13   should simply reduce the penalty and enter judgment, rather than remand. But the United

14   States fails to cite any authority for its proposition and refuses to acknowledge the clear

15   direction from the Supreme Court to the contrary. As the Supreme Court explained in

16   FEC v. Akins, 524 U.S. 11, 25 (1998), “[i]f a reviewing court agrees that the agency

17   misinterpreted the law, it will set aside the agency’s action and remand the case – even

18   though the agency (like a new jury after a mistrial) might later, in the exercise of its

19   lawful discretion, reach the same result for a different reason.” The Court must remand

20   Kerr’s FBAR penalty assessments to the IRS for further explanation, or new agency

21   action.

22             Kerr has not conceded that the reduced penalties sought by the United States are

23   appropriate, as the United States asserts. Kerr has always maintained that the IRS’s

24   decision was arbitrary, capricious, an abuse of discretion, and otherwise not in

25   accordance with law, and that remand is required. (Def.’s Mot. for Parital Summ. J. at 1,

26   14, 20, 23, 25.) The United States’ reduced penalties are still too high, as addressed

27   below and further explained in Kerr’s response to the United States’ motion. (Def.’s

28   Resp. to Pl.’s Mot. for Summ. J. at 6-11.)

                                                     2
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 3 of 12



 1          The Court should reject the United States’ invitation to substitute the Court’s
 2   judgment for that of the IRS, and instead set aside the FBAR penalty assessments, and
 3   remand the action to the IRS for further proceedings. Based on the United States’
 4   concession in its motion, and the arguments appearing below in relation to UBS account
 5   ending in 962, remand is appropriate as to the following FBAR penalties:
 6
 7       Account        Reporting Penalty         IRS        United              Kerr’s
                        Year      Date            Assessment States’
 8                                                           Revised
 9
         UBS #-         2007        6/30/2008     $378,117       $378,117        $277,285
10       962
11       UBS #-         2007        6/30/2008     $934,400       $467,200        $467,200
         796
12       UBS #-         2007        6/30/2008     $1,523,303     $555,450        $555,450
         593
13       UBS #-         2008        6/30/2009     $485,597       $100,000        $100,000
14       593
         Pictet &       2008        6/30/2009     $204,122       $45,229         $45,229
15       Cie #-531
16
                   2.     The IRS failed to follow its own procedures.
17
            The United States asserts that Kerr cannot argue that the IRS should have obtained
18
     more evidence. The United States is wrong. The IRS is bound to adhere to its own
19
     policies and procedures, and if that includes information gathering, as it does here, then it
20
     is an abuse of discretion for the IRS to fail to gather such information.
21
            “It is a fundamental principle of administrative law that an agency is bound to
22
     adhere to its own regulations.” Service v. Dulles, 354 U.S. 363, 388 (1957); Alcaraz v.
23
     I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (“Where the rights of individuals are affected,
24
     it is incumbent upon agencies to follow their own procedures.”); Church of Scientology of
25
     California v. United States, 920 F.2d 1481, 1487 (9th Cir. 1990). The IRS failed to
26
     determine the foreign account values as of June 30, 2008 and June 30, 2009, the dates of
27
     the violations, and the IRS’s use of foreign account values on dates other than June 30
28

                                                    3
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 4 of 12



 1   was not a reliable method of computing June 30, 2008 and June 30, 2009 balances and
 2   produced incorrect, and overstated amounts, as the United States now concedes.
 3          The IRS’s policy manual directs examiners that “[t]he date of a filing violation is
 4   June 30th of the year following the calendar year for which the accounts are being
 5   reported” and thus, “[t]he balance in the account at the close of June 30th is the amount to
 6   use in calculating the filing violation.” IRM 4.26.16.4.5.5 (07-01-2008); see also IRM
 7   4.26.16.4.5 (07-01-2008) (“[A] filing violation occurs on June 30th of the year following
 8   the calendar year to be reported.”); IRM 4.26.17.5.5.1(2) (01-01-2007) (“The date of the
 9   transaction for report filing violations is June 30th of the year following the calendar year
10   for which the foreign financial account should be reported.”). The IRS’s “Lead Sheets”
11   for FBAR penalty examinations in effect when Ms. Mead calculated Kerr’s FBAR
12   penalties included twenty-nine steps. (Ex. 10 at USA-000897—911.) The IRS’s twelfth
13   step, titled “Work the FBAR case,” explains to examiners that “[d]ocumenting account
14   transactions, aggregate and maximum balances, is critical in determining penalty amounts
15   and mitigation.” (Ex. 10 at USA-000899.) The thirteenth and fourteenth steps detail
16   Information Document Requests (IDRs) and Summonses (under both Title 26 and Tile
17   31) to help examiners obtain account transactions and balances. (Ex. 10 at USA-
18   000899—900.) The thirteenth and fourteenth steps are marked “N/A” for not applicable,
19   (Ex. 9 at 33:11-14), but the decision to deviate from the IRS’s information gathering
20   procedures is not explained anywhere in the administrative record. Indeed, the only
21   evidence cited by the United States in explaining the examiner’s deviation from the IRS’s
22   information gathering procedures is Ms. Mead’s deposition transcript. (Pl.’s Opp’n to
23   Def.’s Mot. for Partial Summ. J. at 2 (citing Def. Ex. 9).) But as the United States argues
24   in its response, the Court cannot admit this extra-record evidence (Pl.’s Opp’n to Def.’s
25   Mot. for Parital Summ. J. at 3), and that means that the United States cannot rely on it to
26   explain the IRS’s deviation from its own policies and procedures.
27
28

                                                    4
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 5 of 12



 1          Even if the United States could rely on Ms. Mead’s deposition transcript to
 2   supplement the administrative record and argue that the IRS did not abuse its discretion
 3   in deviating from its own policies and procedures, the reasons it sets forth are not
 4   credible. The United States alleges that any attempt to seek information from Kerr would
 5   have been futile because Kerr would have asserted his Fifth Amendment privilege, and
 6   that Ms. Mead did not have time to request bank records from Switzerland.
 7          Kerr could not have asserted his Fifth Amendment privilege in response to a
 8   summons for foreign bank records because the required records doctrine precludes the
 9   target of such information requests from asserting the privilege against self-incrimination.
10   In re M.H., 648 F.3d 1067, 1079 (9th Cir. 2011) (concluding that the Fifth Amendment
11   privilege against self-incrimination was inapplicable to Swiss bank account records based
12   on the required records doctrine). The required records doctrine has become the IRS’s
13   weapon of choice when prosecuting taxpayers for FBAR violations and pursuing FBAR
14   penalties. The IRS’s policy manual even confirms that it will not accept the assertion of a
15   Fifth Amendment privilege in response to a request for foreign bank records. See IRM
16   4.26.5-2 (10-03-2012) (“BSA reporting requirements do not violate 5th Amendment.”).
17   The assertion that a summons would have been futile because Kerr would have asserted
18   his Fifth Amendment privilege is a farce, and not supported by the administrative record.
19          The United States asserts that the IRS did not have time to request bank records
20   from Switzerland. This is a farce too. Ms. Mead was assigned to Kerr’s FBAR penalty
21   examination on November 5, 2013. (Ex. 6 at 1.) The IRS had until December 31, 2018 to
22   assess Kerr’s FBAR penalties because Kerr repeatedly provided consents to extend the
23   statute of limitations on assessment. (Ex. 10 at 1-14.) The IRS had more than 5 years to
24   request bank records from Switzerland, Kerr, or any other person, including Mr. Rusch,
25   who was cooperating with the IRS. The assertion that the IRS lacked time to request
26   information required by IRS policy is simply not true because it had four years, (Ex. 6 at
27   1; Ex. 14 at 1-4), and that explanation is not part of the administrative record.
28

                                                    5
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 6 of 12



 1          The United States alleges that it was not an abuse of discretion for the IRS to
 2   estimate balances as of June 30 by using a December 31 balance in accordance with
 3   Internal Revenue Manual section 4.26.16.5.5.3. (Pl.’s Opp’n to Def.’s Mot. for Partial
 4   Summ. J. at 7-8.) The United States misleads the Court in citing that manual section,
 5   however, because it was not published until June 24, 2021. The United States’ inclusion
 6   of a URL, and permalink, is likely because it was aware this section was just recently
 7   published, and that it is not currently part of Westlaw. The United States did not provide
 8   URL for any of its other IRM citations. IRM § 4.26.16.5.5.3 (06-24-2021) has no bearing
 9   on whether the IRS abused its discretion because it did not exist in 2017.
10          The IRS’s failure to use the balances in the accounts at the close of June 30th, and
11   its failure make any effort to determine such balances, was arbitrary, capricious, an abuse
12   of discretion, and otherwise not in accordance with law, and remand is required. See
13   United States v. Gentges, No. 18-CV-7910 (KMK), 2021 WL 1222764 (S.D.N.Y. Mar.
14   31, 2021) (ordering remand where IRS used December 31 balance in lieu of June 30
15   balance in willful FBAR penalty calculation).
16                 3.      The United States’ penalties are still too high.
17          As explained above, because the United States conceded that the IRS’s FBAR
18   penalties are illegal, remand to the IRS is required. Nevertheless, the revised penalties
19   that the United States asserts in its motion are still too high as it relates to two accounts,
20   as shown below:
21
22 Account       Reporting Penalty           IRS        United             Kerr’s         Diff.
                 Year      Date              Assessment States’
23                                                      Revised
24
   UBS #-    2007              6/30/2008     $378,117       $378,117       $277,285       $100,832
25 962
26 Pictet &  2007              6/30/2008     $250,761       $438,593       $250,761       $187,832
   Cie #-531
27 Total                                     $3,800,970     $2,225,574     $1,936,910     $288,664
   Penalties
28

                                                     6
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 7 of 12



 1          Kerr more fully explains the reasons that the United States’ penalties are still too
 2   high in his response to the United States’ Motion for Summary Judgment. (Def.’s Resp.
 3   to Pl.’s Mot. for Summ. J. at 6-11.) In summary, the administrative record reflects that
 4   the IRS did not request a June 30, 2008 statement for UBS account ending in 962, and
 5   that it relied on a December 31, 2007 statement instead, when it could have determined
 6   the value of the account, which held five stocks, as of June 30, 2008 using publicly
 7   available information and its own EstateVal tool. When Ms. Mead was asked why she
 8   did not attempt to determine the value of the stocks contained in the accounts as of June
 9   30, she replied, “I don’t recall,” a phrase that she used more than 60 times throughout her
10   deposition (ECF No. 49-1 at 64:20-21; 65:15-16), and when asked what would help her
11   recall why she chose not to determine the value of securities using publicly available
12   information, she responded “I don’t have an answer.” (ECF No. 49-1 at 66:5-20.)
13          The statements within the IRS’s possession reflected five different stocks that
14   were purchased and sold throughout 2008. Kerr’s expert, Ms. Sheri Betzer, determined
15   that the transactions reflected on the statements within the IRS’s possession could be
16   traced to determine the number of shares on hand at June 30, 2008. Once the number of
17   shares was determined, the trading value of the shares at June 30, 2008 could be
18   determined using publicly available information, and the stock/account value is $544,570
19   at June 30, 2008. (ECF No. 49-3 Ex. A, 4-5; ECF No. 49-2 at USA-000971—1039.)
20          The United States’ penalty for UBS account ending in 962 relies on two
21   assumptions: (1) that the number of shares in the account as of December 31, 2007
22   remained the same as of the violation date of June 30, 2008, and (2) that the share values
23   remained the same as of the violation date of June 30, 2008. Ms. Betzer’s calculation
24   more accurately relies on only one of those assumptions: that the number of shares
25   remained the same. Ms. Betzer looked to publicly available information—just as the IRS
26   should have done based on its own policy—to determine the values. The administrative
27   record does not offer any explanation for the decision to make two assumptions rather
28

                                                   7
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 8 of 12



 1   than one in determining the account balance for UBS account ending in 962 as of June
 2   30, 2008, nor does it explain the failure to follow the IRS’s policy manual directive that
 3   agents use the fair market “value of stock, other securities, and other non-monetary assets
 4   in an account reported on the FBAR.” IRM 4.26.16.3.6 (07-01-2008). The IRS provides
 5   tools to its agents to perform stock valuations as of a certain date, see IRM 4.25.2.5.3.2
 6   (08-30-2018), and yet the administrative record fails to explain the revenue agent’s
 7   decision not to properly value the stocks.
 8          The United States’ revised FBAR penalties asserts that the penalty for Pictet &
 9   Cie account ending in 531 should be increased by $187,832 for reporting year 2007
10   because the statements that Kerr provided to the United States upon request in discovery
11   reflect an account balance of $877,185 as of June 30, 2008. Kerr does not dispute that the
12   balance in the account as of June 30, 2008 was $877,185, as reflected by the statements
13   that he produced, but neither the United States in its motion or this Court are permitted to
14   make any agency decision on behalf of the IRS. As detailed above, if the United States
15   requests remand for the Pictet & Cie account ending in 531 (it has not made such a
16   request), then the Court may remand the matter to the IRS for further explanation or new
17   agency action, but it cannot substitute its judgment for that of the IRS and assess an
18   increased penalty. Regents, 140 S. Ct. at 1907-08. A valid assessment by the IRS is a
19   condition precedent to the United States’ action to recover an IRS assessment. 31 U.S.C.
20   § 5321(b)(1), (2). Because the IRS’s Form 13448, Penalty Assessment Certification,
21   shows that the IRS assessed an FBAR penalty in the amount of $250,761.00 for Pictet &
22   Cie account ending in 531 for reporting year 2007, (ECF No. 46-36 at 2-6,), the United
23   States’ civil action to recover such assessment is limited to $250,761.00. 31 U.S.C. §
24   5321(b)(2). The United States’ assertion that the penalty assertion is one amount per year
25   is plainly wrong and contradicted by the IRS’s assessment record. Any additional FBAR
26   penalty assessment against Kerr for 2007 is barred by the six-year statute of limitations
27
28

                                                   8
      Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 9 of 12



 1   under 31 U.S.C. §§ 5321(b)(1) and (b)(6), which ran on December 31, 2018. (Ex. 10 at
 2   1.)
 3   B.     The IRS’s penalty exceeds the FinCEN regulations maximum of $100,000.
 4          The implementing FBAR regulation caps the penalty at $100,000. 31 CFR §
 5   1010.820(g). As the dissent points out in the Second Circuit’s recent opinion in United
 6   States v. Kahn, No. 19-3920, 2021 WL 2931305, at *10 (2d Cir. July 13, 2021), “the
 7   2004 amendment creates no conflict with the governing regulation,” because the statute
 8   allows rather than requires the IRS to impose a penalty greater than $100,000. Any civil
 9   penalty is limited to half the amount in the account at the time of the violation but capped
10   at $100,000, and the Court should remand this action to the IRS.
11
     C.     FBAR penalties that forfeit the entire amounts in the accounts are punitive in
12          nature and excessive in violation of the Eighth Amendment.
13          The United States cites Bajakajian for its assertion that civil penalties are “not a
14   punishment if it ‘serve[s] the remedial purpose of compensation the Government for a
15   loss.’” (Pl.’s Opp’n to Def.’s Mot. for Partial Summ. J. at 10.) But nothing in the
16   Bajakarjian opinion supports such an assertion, and the page that the United States
17   provides references the government’s rejected argument. Both Austin and Bajakajian
18   establish that a civil penalty escapes Eighth Amendment scrutiny only if it serves solely a
19   remedial purpose. See Austin v. United States, 509 U.S. 602, 610 (1993); United States
20   v. Bajakajian, 524 U.S. 321, 328 (1998); see also United States v. Bussell, 2015 WL
21   9957826 (C.D. Cal. 2017); United States v. Garrity, 2019 WL 1004584 (D. Conn. Feb.
22   28, 2019).
23          The United States asserts that Austin does not apply because it involved in rem
24   civil forfeitures rather than an in personam civil fine at issue here. But the Eighth Circuit
25   would not have questioned whether the Eighth Amendment applied if it had been an
26   action in personam because in such actions the guilt or innocence of the property owner
27   is relevant, unlike an action in rem. United States v. One Parcel of Prop. Located at 508
28

                                                    9
     Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 10 of 12



 1   Depot St., Garretson, Minnehaha Cty., S.D., 964 F.2d 814, 817 (8th Cir. 1992), rev'd sub
 2   nom. Austin v. United States, 509 U.S. 602 (1993). The concurring opinion in Austin
 3   notes that “it is a much closer question whether statutory in rem forfeitures, as opposed to
 4   in personam forfeitures, meet” the requirement of punishment. Austin, 509 U.S. at 624
 5   (Scalia, J., concurring). The United States’ reliance on “the technical distinction between
 6   proceedings in rem and proceedings in personam . . . would be misplaced.” Id. at 616 n.9.
 7          The United States’ reliance on Helvering v. Mitchell, 303 U.S. 391, 401 (1938),
 8   for its assertion that all civil tax penalties are remedial is misplaced. As the United States
 9   is aware, an FBAR penalty is not a civil tax penalty. Civil tax penalties are calculated
10   based on tax due, and there can be no dispute that they are remedial. See, e.g. I.R.C. §§
11   6662 (20% of tax for negligence), 6663 (75% of tax for fraud). FBAR penalties are not
12   based on tax due, and if they were, in this case, the penalty would be zero.
13          In Bajakajian, the Supreme Court held that a sanction is a punishment if it is
14   “imposed at the culmination of a criminal proceeding” and requires “conviction of an
15   underlying” crime. Id. at 328. Those conditions are present here—Kerr was convicted of
16   willfully violating FBAR requirements, and the United States relies on that conviction in
17   this case. There is no doubt that the IRS’s willful FBAR penalty asserted against Kerr is
18   subject to Eighth Amendment scrutiny in this case.
19          Like in Bajakajian, Kerr’s violation is solely a reporting violation that is
20   unconnected to any other illegal activity. Kerr testified that he paid income tax, at
21   ordinary rates, on the income received from foreign accounts. (EFC No. 49-4 at 278:22-
22   25, 279:1-2.) The IRS conducted a civil examination of Kerr’s income tax liabilities for
23   taxable years 2007 and 2008, specifically focusing on the foreign accounts at issue in this
24   case, and the United States Tax Court entered a stipulated decision determining that Kerr
25   did not underreport his income tax liabilities for taxable years 2007 and 2008, and that he
26   was not liable for a civil fraud penalty under I.R.C. § 6663 for either year. (Ex. 15 at 1-2.)
27   The United States offers zero evidence to refute Kerr’s assertion that the government
28

                                                    10
     Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 11 of 12



 1   suffered no tax loss. The declaration of an appeals officer offers nothing to suggest that
 2   the government sustained a tax loss. The IRS conducted a years-long civil examination of
 3   Kerr’s income tax liabilities for 2007 and 2008. If the United States had any evidence of
 4   Kerr’s tax loss, it should have asserted it.
 5          Kerr’s FBAR penalties are fines that are grossly disproportionate to the conduct
 6   involved—a mere failure to report—and the punishment is unconstitutional under the
 7   Excessive Fines Clause of the Eighth Amendment after weighing the relevant factors and
 8   comparing the FBAR penalties to the additional tax due—zero—and considering that the
 9   penalties exceed the amounts in the accounts as of June 30, 2009 ($1,362,893). The Court
10   should reduce the FBAR penalties to 50% of the account balances as of June 30, 2009, or
11   $681,446.
12                                          CONCLUSION
13          Based on the foregoing, this Court should grant Kerr’s Motion for Summary
14   Judgment.
15
            RESPECTFULLY SUBMITTED this this 5th day of August, 2021.
16
                                         /s/ Brandon A. Keim
17                                       Brandon A. Keim (028831)
18                                       FRAZER RYAN GOLDBERG & ARNOLD LLP
                                         1850 N. Central Ave, Suite 1800
19                                       Phoenix, AZ 85004
                                         Phone: 602-200-7399; Fax: 602-200-7339
20
                                         E-mail: bkeim@frgalaw.com
21
                                         Attorneys for Defendant
22
23
24
25
26
27
28

                                                    11
     Case 2:19-cv-05432-DJH Document 51 Filed 08/05/21 Page 12 of 12



 1                               CERTIFICATE OF SERVICE
 2              IT IS HEREBY CERTIFIED that service of the foregoing is made this 5th day
 3   of August, 2021, via the Court’s ECF system to all counsel of record.
 4
 5                                            /s/ Brandon A. Keim
                                              BRANDON A. KEIM
 6                                            Attorneys for Defendant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
